Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 29, 2018

                                      No. 04-18-00448-CV

                  IN THE INTEREST OF A.L.J.R. ET. AL, CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01227
                         Honorable Martha B. Tanner, Judge Presiding


                                         ORDER
         On October 15, 2018, appellant filed an Unopposed Third Motion to Extend Time to File
Brief and Second Motion for Order to Supplement Clerk’s Record. Appellant requested that we
order the trial court clerk to supplement the clerk’s record, but did not specify the documents to
be included in the supplemental record. On October 24, 2018, the trial court clerk filed a
supplemental clerk’s record. Accordingly, the motion is GRANTED IN PART. Appellant’s
brief is due to be filed on or before November 13, 2018.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court